Citation Nr: 0324983	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-11 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
spontaneous pneumothorax of the left lung.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from May 1971 to May 
1974.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In September 1999, the 
veteran testified before a Hearing Officer at the VARO in 
Pittsburgh.  

REMAND

The Board undertook further development of this case pursuant 
to authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The development has been completed.  In a June 2003 
letter from the Board, the veteran was given the option of 
waiving, in writing, initial review of the new evidence by 
the RO.  No written waiver has been received by the Board 
from the veteran or his representative.  

The veteran has contended that as a result of his service-
connected spontaneous pneumothorax he has residual left lung 
pain as well a chronic shortness of breath.  

The Board additionally notes that in a February 2002 rating 
decision, the RO denied the veteran's claim for service 
connection for chronic obstructive pulmonary disease (COPD) 
as secondary to his service-connected residuals of a 
spontaneous pneumothorax of the left lung.  In a May 2002 VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case), filed with the RO, the veteran's representative noted 
his disagreement with that determination.  The RO has not 
provided the veteran with a statement of the case on this 
issue.  Because the notice of disagreement placed the issue 
in appellate status, the matter must be remanded for the RO 
to issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

In view of the Federal Circuit's opinion and the need for 
additional procedural development, the above noted issues 
must be remanded for the following:

1.  The RO should provide the veteran 
with a statement of the case addressing 
the issue of entitlement to service 
connection for COPD as secondary to 
service-connected residuals of a 
spontaneous pneumothorax of the left 
lung.  This issue should be returned to 
the Board for further consideration only 
if the veteran perfects a timely appeal.  

2.  The RO should readjudicate the 
veteran's claim for a compensable rating 
for residuals of a spontaneous 
pneumothorax of the left lung in light of 
the evidence received since its most 
recent supplemental statement of the 
case.  If the benefits sought continue to 
be denied the RO should issue a new 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



